Title: From George Washington to Henry Laurens, 12 September 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Quarters White plains Septr 12 1778
          
          I do myself the honor of returning to Congress the report of their Committee on the
            subject of an Inspectorship, transmitted in your Letter of the 20th Ulto, which was not
            received till the 31st—with such observations as have occurred to me, in considering the
            matter, and which I have made with a freedom, that I trust will be agreable to
              Congress. I wish it had been in my power to have
            returned it before; but  the intervention of a variety of other
            important business from time to time, obliged me to postpone a conclusion upon the
            points till yesterday. I have already, in a Letter of the 26th of July, delivered my
            sentiments upon the consequences that would attend the Baron Steuben’s being appointed
            to an actual and permanent command in the line and therefore, and I will not trouble
            Congress with a repetition of them; however, I will take the liberty to add, that I am
            more and more convinced, that what I then said upon the occasion was well founded; and
            that I am certain such a measure will produce at least, infinite discontents and
            disquietudes among the General Officers.
          I have also had the Honor to receive your favor of the 5th Inst., with the several
            papers to which it refers. These shall have my attention as far as practicable. I hope
            all the Confederal troops are on the march from Philadelphia—and if they are not, that
            immediate orders will be given for their joining the Army.
          The Inclosed copy of a Letter from General Sullivan of the 10th Instant, will inform
            Congress, that the Enemy have not relinquished their burning plans, and that in this way
            they have destroyed several Houses—Stores and Vessels at and near Bedford. I was advised
            on Wednesday night, that a body of them, consisting of four or five Thousand, under
            General Grey had made a landing in that quarter, and were intrenching. In consequence of this, and from an apprehension that General
            Clinton might possibly mean to operate at the Eastward and form some project in concert
            with Lord Howe against the Count d’Estaing’s Squadron, I determined to move the troops
            from this ground to a Rear position, better calculated to afford support to the Works on
            the North river, in case an attempt should be made against them, and at the same time
            more convenient for forwarding Detachments to the Eastward, if the Enemy point their
            operations that way. I was the more induced to come to this determination, as most of
            the accounts from New York seemed to lead to a belief, as they still do, that a
            considerable movement was & is in contemplation, if not an entire evacuation of
            the City, and this by water. Besides these reasons, the principal Objects for taking
            post here do not now exist. One was to create every possible jealousy, in favor of the
            expedition against Rhode Island; another—the consuming the forage within its vicinity
            and towards Kings bridge &c. The former is now over—and the latter in a great
            degree accomplished. I have the Honor to be with great respect & esteem sir Your
            Most Obedt Servt
          
            Go: Washington
          
        